Exhibit 10.29

 

SEPARATION BENEFIT AGREEMENT AND RELEASE OF CLAIMS

 

This SEPARATION BENEFIT AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is made
and entered into as of the first day of November, 2005, by and between Family
Dollar Stores, Inc. (the “Company”), and Irv Neger (“Employee”).

 

STATEMENT OF PURPOSE

 

Employee and Company agree that their employment relationship will terminate. 
Employee and Company further agree that it is in the best interest of each that
the terms and conditions of his separation of employment be expressly set
forth.  Accordingly, Employee’s employment with the Company will end on the date
stated below.  The Company has decided to offer this Agreement to Employee to
provide compensation and benefits not otherwise owed to Employee and in exchange
for the obligations of Employee described below.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the Company and Employee
hereby agree as follows:

 

1.             Date of Termination.  Employee’s employment with the Company
and/or the Company’s subsidiaries is hereby terminated as of October 20, 2005
(the “Termination Date”).

 

2.             Payment.  The parties agree that in exchange for Employee’s
resignation from his employment, Employer agrees not to treat Employee’s
separation from his employment as one for “cause” as defined by the parties’
letter agreement dated July 31, 2000.  Moreover, subject to paragraph 9 herein,
and to Employee’s full compliance with the terms of this Agreement, including
the conditions set forth below, the Company shall continue to pay the base
salary of Employee for a period of thirteen (13) weeks from the Termination Date
set forth in paragraph 1 above.  These payments shall be payable at a time and
in accord with the regular payroll practices of the Company as applicable to
Employee.  All such amounts shall be subject to and reduced by any applicable
federal and state withholding taxes and deductions.

 

3.             Benefit Plans and Fringe Benefits.  From and after the employment
Termination Date set forth in paragraph 1 above, Employee shall not have the
right to participate in or receive any benefit under any employee benefit plan
of the Company, any fringe benefit plan of the Company, or any other plan,
policy or arrangement of the Company providing benefits or perquisites to
employees of the Company generally or individually, except as set forth in this
paragraph 3.  Employee shall be entitled, if otherwise eligible, to exercise
Employee’s right to continued coverage under the Company medical benefit plan as
provided by COBRA (and with respect to which the Company will provide Employee
with a separate notice as required by federal law).  No provision of this
Agreement shall: (i) prevent Employee from exercising stock options granted to
Employee under the Company’s 1989 Non-Qualified Stock Option Plan for shares of
Family Dollar Stores, Inc. common stock which were exercisable and outstanding
as of the Termination Date; (ii) limit Employee’s distribution options and
access to the vested portion of Employee’s individual account in the Family
Dollar Savings and Retirement Plan; (iii) limit

 

--------------------------------------------------------------------------------


 

Employee’s access to any shares purchased by Employee pursuant to the Company’s
Employee Stock Purchase Plan; or (iv) limit Employee’s right to a pro rata award
of Performance Shares pursuant to the Company’s 2006 Incentive Plan and the
Guidelines for Long-Term Incentive Performance Share Rights Awards.

 

4.             Confidential Information.

 

(a)           Except as expressly permitted by the Company’s Chief Executive
Officer through a written authorization, Employee shall not divulge,
communicate, use to the detriment of the Company or any of its affiliates, or
for the benefit of any other person, or misuse in any way, any Confidential
Information or Proprietary Information (as defined below), or authorize anyone
else to do such things, at any time subsequent hereto.  Any Confidential
Information or Proprietary Information heretofore or hereafter acquired by the
Employee shall be deemed a valuable, special and unique asset of the Company
received by the Employee in confidence and as a fiduciary, and the Employee
shall remain a fiduciary to the Company with respect to all of such information.

 

(b)           For purposes of this Agreement (i) the term “Confidential
Information” shall include, but not be limited to, (A) information concerning
the financial condition, prospects, customers, sources of leads, methods of
doing business, and the manner of design, manufacture, importation, marketing
and distribution of the products of the Company, and (B) any “trade secret” as
defined in the Uniform Trade Secrets Act, as adopted and in effect in the State
of North Carolina, and (ii) the term “Proprietary Information” shall include,
but not be limited to, information which is or which relates to the property of
the Company, irrespective of whether such information comprises Confidential
Information. Notwithstanding any provision hereof which may be to the contrary,
Confidential Information shall not include information that has been published
in a form generally available to the public prior to the date the Employee
proposes to disclose or use such information. Confidential Information will not
be deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features of
such information have been published in combination.

 

5.             Return of Company Property. Employee warrants that all records,
files, lists, including computer generated lists, drawings, notes, notebooks,
letters, handbooks, policy manuals, blueprints, manuals, training materials,
sketches, specifications, formulas, financial documents, sales and business
plans, customer lists, vendor lists, lists of customer contacts, pricing
information, computers, software, cellular phones, credit cards, keys, equipment
and similar items relating to the Company’s business, together with any other
property of the Company or property which the Employee received in the course of
Employee’s employment with the Company, have been returned to the Company. 
Employee further represents that he will not copy or cause to be copied, print
out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company.

 

6.             Confidentiality and Nondisparagement.  From and after the date
hereof, Employee agrees not to make any statements to the Company’s employees,
customers or suppliers or to any public or media source, whether written or
oral, regarding Employee’s departure from the Company’s employment, except as
may be approved by the Chief Executive Officer of the Company in advance. 
Employee further agrees not to make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take any
action that

 

2

--------------------------------------------------------------------------------


 

would disrupt, impair, embarrass, harm or affect adversely the Company, its
affiliates or any of their employees, officers, directors, or customers, or
place the Company, its affiliates or such individuals in any negative light. 
Employee agrees to keep the terms and existence of this Agreement confidential
and to disclose such terms only to Employee’s legal or tax counsel, Employee’s
immediate family or as otherwise required by law.

 

7.             Admissions.  Employee acknowledges that the payment by the
Company of the amounts described herein is made in good faith and shall never
for any purpose be considered an admission of liability on the part of the
Company, by whom liability is expressly denied, and no past or present
wrongdoing on the part of the Company shall be implied by such payment.

 

8.             Release.  As consideration for the Company’s obligations pursuant
to paragraph 2 hereof, Employee agrees for Employee and for Employee’s heirs,
executors, administrators and assigns, to release and forever discharge the
Company and all of its subsidiary corporations, together with each of their
respective agents, officers, employees, directors and attorneys, from and to
waive any and all rights with respect to all manner of claims, actions, causes
of action, suits, judgments, rights, demands, debts, damages, or accountings of
whatever nature, legal, equitable or administrative, whether the same are now
known or unknown, which Employee ever had, now has or may claim to have, upon or
by reason of the occurrence of any matter, cause or thing whatsoever up to the
date of this Separation Benefit Agreement and Release of Claims, including
without limitation: (i) any claim whatsoever (whether under federal or state
statutory or common law) arising from or relating to Employee’s employment or
changes in Employee’s employment relationship with the Company, including
Employee’s termination therefrom; (ii) all claims and rights for additional
compensation or benefits of whatever nature; (iii) any claim for breach of
contract, implied or express, impairment of economic opportunity, intentional or
negligent infliction of emotional distress, wage or benefit claim, prima facie
tort, defamation, libel, slander, negligent termination, wrongful discharge, or
any other tort, whether intentional or negligent; (iv) any claim under the
Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; (v) age
discrimination claims under the Age Discrimination in Employment Act (ADEA), 29
U.S.C. § 621 et seq.; (vi) any race, color, religion, sex, or national origin
discrimination claims under Title VII of the 1964 Civil Rights Act, 42 U.S.C. §
2000(e) et seq.; (vii) any claim under the Americans With Disabilities Act
(ADA), 42 U.S.C. § 12101 et seq., or any other federal, state, county or
municipal statute or ordinance relating to any condition of employment or
employment discrimination; and (viii) any claims under the North Carolina Equal
Employment Practice Act, N.C. Gen. Stat. § 143-422.1, et seq.; the North
Carolina Persons With Disabilities Protection Act, N.C. Gen. Stat. §168A-1 et.
seq.; and the North Carolina Retaliatory Employment Discrimination Act, N.C.
Gen. Stat. § 95-240 et. seq.  Provided, however, this Release shall not (i)
include any claims relating to the obligations of the Company under this
Agreement, (ii) affect Employee’s vested and accrued rights as a participant in
the Company’s pension plans, (iii) affect Employee’s rights to exercise any
conversion rights provided to Employee in the Company’s group life insurance
plan or (iv) affect any rights or claims that may arise out of events occurring
after the Termination Date.

 

9.             Notification Under The Older Workers Benefit Protection Act.

 

a.               Time to Consider This Agreement.  Employee acknowledges that he
has been provided with a copy of this Agreement and has been given twenty-one
(21) consecutive calendar days in which to review and consider the Agreement. 
Employee acknowledges that while he has twenty-one (21) consecutive

 

3

--------------------------------------------------------------------------------


 

calendar days to review and consider this agreement, he has the right to sign
this agreement at any time within the twenty-one (21) consecutive calendar days
from his receipt of this document.

 

b.              Legal Counsel.  Employee is advised to consult with legal
counsel and seek clarification of any of the terms of the Agreement prior to
signing this Agreement.

 

c.               Revocation.  Employee acknowledges that he has a period of
seven (7) calendar days following his signing of this Agreement to revoke the
Agreement.  Any such revocation of the Agreement must be in writing, signed by
him, and delivered to Janet Kelley, Executive Vice President, General Counsel
and Secretary.  Any revocation hereunder shall not affect the termination of
Employee’s employment.

 

d.              When the Terms Become Effective.  The terms of the Agreement
shall become final and binding only upon expiration of the revocation period
provided in subparagraph 10(c) above.  No payment shall be made under paragraph
2 until the Agreement becomes final and binding upon the parties.

 

10.           Enforcement. Because the Employee’s services are unique and
because the Employee has access to Confidential Information, and Proprietary
Information, the parties agree that money damages would be an inadequate remedy
for any breach by the Employee of any of the provisions of paragraph 4 of this
Agreement.  In the event of a breach or threatened breach of any of the
provisions of paragraph 4 of this Agreement, the Company or its successors or
assigns may, in addition to any other rights and remedies existing in their
favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive relief or other equitable relief in order to enforce or
prevent any violations of any such provision (without posting a bond or other
security).  In addition to the foregoing and not in any way in limitation
thereof, or in limitation of any right or remedy otherwise available to the
Company, if the Employee violates any provision of paragraph 4 of this
Agreement, any compensation, benefits and/or termination payments then or
thereafter due from the Company to the Employee shall be terminated forthwith
and the Company’s obligation to pay or provide and the Employee’s right to
receive such compensation, benefits and/or termination payments shall terminate
and be of no further force or effect, in each case without limiting or affecting
the Employee’s obligations under such paragraphs 4 or the Company’s other rights
and remedies available at law or in equity.

 

11.           Governing Law and Forum Selection. Employee agrees that any claim
against the Company or any of its affiliates or their employees arising out of
or relating in any way to this Agreement or to Employee’s employment with the
Company, shall be brought exclusively in the Superior Court of Mecklenburg
County, North Carolina or the United States District Court for the Western
District of North Carolina, and in no other forum.  Employee hereby irrevocably
consents to the personal and subject matter jurisdiction of these courts for the
purpose of adjudicating any claims subject to this forum selection clause. 
Employee also agrees that any dispute of any kind arising out of or relating to
this Agreement or to Employee’s employment (including without limitation any
claim released herein by Employee) shall at the Company’s sole election or
demand be submitted to final, conclusive and binding arbitration before a single
arbitrator and according to the rules then prevailing of the American
Arbitration Association in Mecklenburg County, North Carolina, which election or
demand may be made by the Company at any time prior to the last day

 

4

--------------------------------------------------------------------------------


 

to answer and/or respond to a summons and/or complaint or counterclaim made by
Employee.  The results of any such arbitration proceeding shall be final and
binding both upon the Company and upon Employee, and shall be subject to
judicial confirmation as provided by the Federal Arbitration Act or the North
Carolina Arbitration Act, including specifically the terms of N.C. Gen. Stat. §
1-567.2, which are incorporated herein by reference.  This Agreement shall be
construed according to the substantive laws of the State of North Carolina,
without regard to conflict of laws principles.

 

12.           Further Conditions.  The obligations of the Company set forth in
this Agreement, including specifically in paragraph 2 hereof are conditional
upon Employee’s execution and full ratification of this Agreement, including the
release set forth herein, no later than twenty-one (21) days following the date
on which this Separation Benefit Agreement and Release is submitted to Employee,
as well as upon Employee’s failure to revoke the same following the expiration
of seven days following such execution.  In the event that Employee fails to
execute this Agreement within such 21-day period or revokes the execution
thereof within seven days following such execution thereof, the Company’s
obligations hereunder shall be null and void.

 

13.           Severability.  If any of the provisions set forth in this
Agreement are held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.  Provided,
however, that this provision shall not affect in any way the obligations of
Employee set forth in paragraph 10  above, or affect Employee’s ability to
ratify any provision of this Agreement.

 

14.           Voluntary Agreement.  Employee hereby represents that Employee has
carefully read and completely understands the provisions of this Agreement and
that Employee has entered into this Agreement voluntarily and without any
coercion whatsoever, and in order

to receive benefits not otherwise owed to Employee by the Company.

 

15.           Assistance and Cooperation.  Employee agrees to cooperate with and
provide assistance to the Company and its legal counsel in connection with any
litigation (including arbitration or administrative hearings) or investigation
affecting the Company, in which, in the reasonable judgment of the Company’s
counsel, Employee’s assistance or cooperation is needed.  Employee shall, when
requested by the Company, provide testimony or other assistance and shall travel
at the Company’s request in order to fulfill this obligation.  Provided,
however, that, in connection with such litigation or investigation, the Company
shall attempt to accommodate Employee’s schedule, shall reimburse the employee
(unless prohibited by law) for any actual loss wages in connection therewith,
shall provide Employee with reasonable notice in advance of the times in which
Employee’s cooperation or assistance is needed, and shall reimburse Employee for
any reasonable expenses incurred in connection with such matters.  In addition,
during the time Employee is receiving the payments set forth in paragraph 2
herein, Employee agrees to cooperate fully with the Company on all matters
relating to Employee’s employment and the conduct of the Company’s business. 
This obligation to cooperate, however, shall not be considered to prohibit or
restrict other employment by the Employee.

 

16.           Waiver.  Any waiver or consent from the Company with respect to
any term or provision of this Agreement or any other aspect of Employee’s
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent.  The failure
or delay of the Company at any time or times to require performance of, or to
exercise

 

5

--------------------------------------------------------------------------------


 

any of its powers, rights or remedies with respect to, any term or provision of
this Agreement or any other aspect of Employee’s conduct or employment in no
manner (except as otherwise expressly provided herein) shall affect the
Company’s right at a later time to enforce any such term or provision.

 

17.           Entire Agreement.  This Agreement contains the entire agreement
between the Company and Employee and supersedes all prior agreements relating to
the subject matter hereof, and may be changed only by a writing signed by the
parties hereto.  Any and all prior representations, statements and discussions
regarding the subject matter of this Agreement have been merged into and/or
replaced by the terms of this Separation Benefit Agreement and Release of
Claims.

 

18.           Execution of Agreement.  By signing this Separation Benefit
Agreement and Release of Claims, you acknowledge that you have carefully read
and fully understand it and are signing it voluntarily.  You have the right to
consult with an attorney of your choice at your expense prior to executing it. 
Your signature also acknowledges that you were given a period of at least
twenty-one days after receiving it to consider its terms before signing it, and
you have been afforded seven days after signing this Agreement to revoke your
acceptance.  Accordingly, this Agreement shall not become effective or
enforceable until the seven-day revocation period has expired.  If your
signature is not revoked by you during the seven-day period, this Agreement
shall take full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by their authorized representative, as
of the day and year first above written.

 

 

Family Dollar Stores, Inc.

 

 

 

By:

/s/ R. James Kelly

 

 

R. James Kelly, Vice Chairman and Chief
Administrative Officer

 

 

 

 

 

/s/ Irv Neger

 

 

Irv Neger

 

 

 

Dated: November 1, 2005

 

 

WITNESS:

 

 

 

 

 

/s/ Dennis C. Merriam

 

 

 

6

--------------------------------------------------------------------------------